Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2018

                                      No. 04-17-00291-CV

                                 Roberto Avila RODRIGUEZ,
                                          Appellant

                                                v.

 PANTHER EXPEDITED SERVICES INC., Amigo Staffing, Inc., Dicex International, Inc.,
                             Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT001668 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
         This court’s opinion issued on July 31, 2018. Accordingly any motion for rehearing or
motion for en banc reconsideration was due August 15, 2018. On August 13, 2018, appellee
Dicex International, Inc. filed a motion for extension of time, asking for an additional fifteen
days in which to file a motion for rehearing or motion for en banc reconsideration. However,
after filing the motion for extension of time, appellee Dicex International, Inc., timely filed its
motion for rehearing and motion for en banc reconsideration. Accordingly, we DENY AS
MOOT appellee Dicex International, Inc.’s motion for extension of time.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court